 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES GRZESLO,                                      Case No.: 3:18-cv-02820-JLS-LL
     CDCR #BB-2085
12
                                        Plaintiff,       ORDER: (1) GRANTING MOTION
13                                                       TO AMEND COMPLAINT; AND
     v.                                                  (2) GRANTING EXTENSION OF
14
     CALIFORNIA DEP'T OF                                 TIME TO FILE FIRST AMENDED
15   CORRECTIONS; P. COVELLO;                            COMPLAINT
16   DR. JANE DOE,
17                                   Defendants.         (ECF No. 13)

18
19         Presently before the Court is Plaintiff’s Motion to Amend Complaint (ECF No. 13).
20   Also before the Court is Plaintiff’s Supplement to his Motion to Amend (ECF No. 15).
21   The Court rules as follows.
22   I.    Procedural History
23         On December 15, 2018, Plaintiff filed his civil rights Complaint pursuant to 42
24   U.S.C. § 1983. ECF No. 1. This Court conducted the required sua sponte screening of
25   Plaintiff’s Complaint and dismissed his Complaint for failing to state a claim. See ECF
26   No. 4. Plaintiff was granted forty-five days leave to file an amended complaint in order to
27   correct the deficiencies identified by the Court. Id.
28   ///

                                                     1
                                                                               3:18-cv-02820-JLS-LL
 1         On February 26, 2019, Plaintiff filed a request seeking additional time to comply
 2   with the Court’s January 25, 2019 Order. ECF No. 10. The Court granted Plaintiff’s
 3   request and permitted him an additional sixty days leave to file an amended complaint.
 4   ECF No. 11.
 5         On March 13, 2019, Plaintiff filed his Motion to Amend Complaint in which he
 6   claims that he has been unable to obtain his medical records in order to identify the name
 7   of the dentist whom he claims violated his Eighth Amendment rights. ECF No. 13 at 1-2.
 8   On March 19, 2019, Plaintiff then filed a pleading entitled “Supplemental Amend to
 9   Plaintiff Original Complaint.” ECF No. 15. In this pleading, Plaintiff appears to identify
10   “Dr. Jane Doe” as Dr. Catherine Fransdal, DDS. Id. at 2. Plaintiff also seeks to issue a
11   summons as to Dr. Fransdal, but such a request is premature at this stage of the proceedings.
12   Currently, there is no operative pleading as Plaintiff has not filed a First Amended
13   Complaint as instructed by the Court in the January 25, 2019 Order.
14   II.   Conclusion and Order
15         Accordingly, the Court GRANTS Plaintiff’s Motion to Amend Complaint and
16   construes this motion as a request for extension of time to file a First Amended Complaint.
17   Plaintiff’s request for an issuance of a summons as to Dr. Fransdal is DENIED as
18   premature. Plaintiff must identify Dr. Fransdal in his First Amended Complaint and no
19   summons will be issued in this matter unless the Court determines that Plaintiff is able to
20   file an amended pleading that survives the sua sponte screening process.
21         Plaintiff is given an additional sixty days leave from the date this Order is signed in
22   which to comply with the Court’s January 25, 2019 Order. If Plaintiff fails to file an
23   amended pleading within this time frame, the Court will dismiss this entire action for the
24   reasons set forth in the January 25, 2019 Order and for failing to comply with a Court
25   Order.
26         Plaintiff’s Amended Complaint must be complete by itself without reference to his
27   original pleading. Defendants not named and any claim not re-alleged in his Amended
28   Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc.

                                                   2
                                                                                3:18-cv-02820-JLS-LL
 1   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
 2   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
 3   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
 4   amended pleading may be “considered waived if not repled.”).
 5         IT IS SO ORDERED.
 6   Dated: May 1, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             3:18-cv-02820-JLS-LL
